 

Case 1l-21-400/o0-nhAl Doco Filed O4/Ol/el centered O4/Ol/2z1 LlisQis4

UNITED STATES BANKRUPTCY COURT EASTERN
DISTRICT OF NEW YORK
#2818266

AFFIDAVIT OF SERVICE
Index no :1-21-40678-nhl

 

=

 

Plaintiff(s): SADDAK FUNDING LLC
Defendant(s): TOMER DAFNA

 

STATE OF NEW YORK
COUNTY OF SUFFOLK SS.:

Gerard Scully, the undersigned, being duly sworn, deposes and says that I was at the time of service over the age of eighteen
and not a party to this action. I reside in the STATE OF NEW YORK.

On 03/24/2021 at 8:00 AM, I served the within SUPPLEMENTAL SUMMONS TO DEBTOR IN INVOLUNTARY
CASE;INVOLUNTARY PETITION AND EXHIBITS Bearing Index Number 1-21-40678-nhi and date of filing of
03/18/2021 on TOMER DAENA at 9 STREAM CT, GREAT NECK, NY 11023 in the manner indicated below:

SUITABLE AGE: By delivering a true copy of said documents to YOSSI DAFNA, WIFE, a person of suitable age and
discreti n. Said premises is defendant's place of residence within the state.

 
 

On 3 “ “_, deponent enclosed a copy of above mentioned documents to TOMER DAFNA at said defendant's Place of
at 9 STREAM CT,GREAT NECK, NY 11023 ina Ist Class postpaid properly addressed envelope not indicating
that the mailing was from an attorney or concerned legal action and marked “Personal and Confidential" in an official
depository under the exclusive care and custody of the United States Post Office.

Comments: TWO STORY RED BRICK RESIDENCE

A description of the defendant, or other person served on behalf of the defendant is as follows:

 

 

 

 

 

 

 

Sex Color of skin/race Color of hair Age aprx Height aprx Weight aprx
Female White Blonde 35 5ftdin - 5ft7in 100-124Ibs

 

her Features: FACE COVERED

 

 

 

Your deponent asked the above mentioned recipient whether the defendant was active in the military service and received a
negative reply. Upon information and belief I have: being based on the conversations and observations above narrated,
defendant is not active in the military service.

Sworn to and subscribed before me on A lag | al Caen mance
Gerard Scully

License#: 1007503

Alstate Process Sérvice

  
  

  

ne.

    
  
 

Notary Public,

a? /
= Lu |
“goats

Public, State of New York
one No. 01 er Ge, .
Qualified in Suffolk County
Commission Expires Oct. 13, 2022

KEW GARDENS, NY 11415
718-772-8704

Atty File#: 21-40678

 
Case 1l-21-400/o0-nhAl Doco Filed O4/Ol/el centered O4/Ol/2z1 LlisQis4

 

 

 

 

 

0.000 0

i a UNITED STATES Cortificate Of
Waa vost service POSTAL SERVICE, Mailing
This Cerbfcale of Maing provides ender that ma has been preaened lo USPS for ming”
Thiifonm may be used for domestic and ittematonal mail
FROM:

ALSTATE

60 BURT DRIVE
DEER PARK, NY 11729 oe
TO: NS SR 141 ‘
TOMER DAFNA,

9 STREAM CT,

GREAT NECK, NY 11023

 

a

LAG
